     Case: 1:21-cv-00998 Document #: 27 Filed: 04/30/21 Page 1 of 1 PageID #:142

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Michael Cozzi, et al.
                                       Plaintiff,
v.                                                       Case No.: 1:21−cv−00998
                                                         Honorable Steven C. Seeger
Village of Melrose Park, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 30, 2021:


         MINUTE entry before the Honorable Steven C. Seeger: Defendants' motion for an
abeyance or extension of time to answer the remainder of the amended complaint (Dckt.
No. [26]) is hereby granted in part and denied in part. District courts have sweeping
authority to set deadlines in their cases. That power includes the power to set deadlines for
the filing of pleadings. In appropriate cases, it may make sense to defer the filing of an
answer when there is a pending motion to dismiss. In this particular case, Defendants filed
a partial motion to dismiss, not a motion to dismiss the entire complaint. Based on the
Court's early impressions of the case, the Court concludes that it would benefit the parties
to get to the bottom of this dispute sooner rather than later. The filing of an answer would
help that effort. Answering the complaint makes sense in this particular case from a case
management perspective, given the nature of the parties and the nature of the dispute. So
the request to defer the filing of an answer pending the resolution of the motion to dismiss
is denied. The request for an extension is granted. Defendants' answers are due by May
20, 2021. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
